Case 2:21-cv-02096-ODW-JDE Document 24 Filed 08/23/21 Page 1 of 2 Page ID #:111




 1                                                                                    O
                                                                                    JS-6
 2
 3
 4
 5
 6
 7
 8
                          United States District Court
 9
                          Central District of California
10
11   ANTHONY BOUYER,                             Case No.: 21-cv-02096-ODW (JDEx)
12
                         Plaintiff,              JUDGMENT
13
14         v.
15
     4400 RIVERSIDE DRIVE, LLC, a
16   California limited liability company; and
17   DOES 1–10, inclusive,
18                       Defendants.
19
20
21         On August 23, 2021, the Court granted Plaintiff’s motion for default judgment.
22   Accordingly, it is therefore ORDERED, ADJUDGED, and DECREED as follows:
23         1. Plaintiff shall have Judgment on his Americans with Disabilities Act
24              (“ADA”) cause of action;
25         2. Regarding the restaurant “Lemonade,” located at the real property
26              4400 West Riverside Drive, Burbank, California 91505, Defendant shall
27              make the restroom mirror, soap dispenser, and slope of accessible parking
28              space(s) compliant with the ADA and ADA guidelines; and
Case 2:21-cv-02096-ODW-JDE Document 24 Filed 08/23/21 Page 2 of 2 Page ID #:112




 1         3. Plaintiff may recover $690.63 in attorneys’ fees and $400.00 in costs.
 2         The Court VACATES all dates and deadlines. The Clerk of the Court shall
 3   close the case.
 4
 5         IT IS SO ORDERED.
 6
 7         August 23, 2021
 8
 9                               ____________________________________
10                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               2
